In the Supreme Court of Georgia



                                Decided: July 7, 2021


     S21Z1090. IN THE MATTER OF JAMES ARCHIE BARNETT.

     PER CURIAM.

     This matter is before the Court on the Application for

Certification of Fitness to Practice Law, pursuant to Part A, Section

10 of the Rules Governing Admission to Practice Law in Georgia

(Readmission and Reinstatement), filed by James Archie Barnett.

     Barnett, who was originally admitted to the practice of law in

Georgia in 1975, was disbarred in 1998 for four separate matters in

which he was retained to represent clients but subsequently failed

to communicate with them or to provide requested services, which

conduct   violated   the   then-applicable    Standard    44   (willful

abandonment or disregard of legal matters to client’s detriment) of

Bar Rules 4-102 (d). Barnett also failed to respond to disciplinary

authorities, in violation of Standard 68. See In the Matter of Barnett,
269 Ga. 365 (496 SE2d 895) (1998). Prior to disbarment, Barnett

had received a Review Panel reprimand and a formal letter of

admonition in 1995 for similar misconduct.

        On July 5, 2018, Barnett filed his Application for Certification

of Fitness to Practice Law. The Board to Determine Fitness of Bar

Applicants (the “Fitness Board”) notes that it took Barnett several

years to complete his application, primarily because he did not

comply with requests to provide documentation related to a 2005

DUI conviction until December 2020.1 The Fitness Board also notes

that in 2015, the State Bar received a complaint that Barnett was

engaged in the unauthorized practice of law, but the State Bar’s

investigation of that complaint revealed that Barnett was

erroneously listed on the Fulton County State Court’s website,

where he is currently employed in the clerk’s office, as a “Staff

Attorney”; the website was thereafter corrected, and the State

Bar concluded that Barnett had not engaged in the unauthorized



        1   Barnett acknowledges that he pleaded nolo contendere in that DUI
case.
                                       2
practice of law.

     As part of Barnett’s application, he filed a statement of

rehabilitation. In his statement, Barnett acknowledges and

“accept[s] full responsibility” for his errors and misconduct that led

to his disbarment, including the harm he caused to his clients and

the court system; expresses remorse, stating that he is “truly sorry”

for and “deeply regret[s]” his actions; describes his personal life,

work experience, and community service since his disbarment; and

states that he believes that he has been rehabilitated and now has

the character and fitness to be readmitted to the Georgia Bar. More

specifically, Barnett states that following his disbarment, he worked

for several years in positions unrelated to the law. He married his

wife in 1999. In 2003, the State Court of Fulton County hired

Barnett as a pretrial interviewer, and in 2005, he became a case

manager and clerk in that court – a position he still holds. He has

also served in different capacities in the Adams Park Tennis

Association, the United Liberian Relief Committee, and Higher

Ground Empowerment Church. He also volunteered in a community

                                  3
project that aids marginalized and homeless men with labor skills,

musical talent, and artistic ambitions. Barnett further explains the

circumstances of the conduct that led to his disbarment,

acknowledging that procedures that he utilized during his law

practice, as well as problems in his personal life, including a divorce

and financial hardship, led to difficulties, including instances in

which he “was retained to represent a client but subsequently failed

to communicate with the client and . . . provide the requested

service.” Barnett also provided numerous letters in support of his

application commending him on his community service work,

integrity, and candor regarding the circumstances surrounding his

disbarment. Those letters include letters from judges on the United

States District Court for the Northern District of Georgia, the

Municipal Court for the Circuit of Atlanta, and the Magistrate Court

of Fulton County.

     The Fitness Board provided notice to the State Bar of Georgia

and to the bar membership and chief judge of the Atlanta Judicial

Circuit; provided newspaper notice to the public in the area where

                                  4
Barnett had practiced; and sought confirmation from the Client

Security Fund that no restitution was due. See Part A, Section 10

(d) (1)-(4) of the Rules. The State Bar responded that there were no

open matters pending against Barnett, that no grievances or

complaints pending against him at the time of his disbarment, and

that no post-disbarment grievances had been filed against him. The

State Bar further stated that it had no information regarding

Barnett’s reputation in the Georgia legal community and no

knowledge of his conduct following his disbarment. A response was

also received from a senior judge of the Atlanta Judicial Circuit

supporting Barnett’s application and stating that the judge

recommends “without reservation” that Barnett “be reinstated in

the State Bar of Georgia.” The Client Security Fund responded that

it paid no monies on claims filed against Barnett and that he owed

no restitution.

     After considering the matter at its meeting on April 8, 2021,

the Fitness Board unanimously voted to recommend certification of

fitness to Barnett for readmission, and issued its report making that

                                 5
recommendation on May 20, 2021. On May 21, 2021, the Fitness

Board filed its report and the record with this Court so that we could

make the final determination regarding Barnett’s certification of

fitness as required by Part A, Section 10 (e) of the Rules.

     Based on the record in this case, we conclude that Barnett has

demonstrated by clear and convincing evidence that he is entitled to

be certified as fit to practice law in Georgia, see In re Cason, 249 Ga.

806, 808 (294 SE2d 520) (1982), and we therefore agree with the

Fitness Board’s recommendation. Further, it appears that Barnett

has met the procedural requirements of Part A, Section 10 for

approval of his application for certification of fitness. Accordingly,

this Court hereby grants Barnett’s application for certification of

fitness and orders that, upon satisfaction of all the requirements of

Part B of the Rules, including taking and passing the Georgia Bar

Examination, Barnett may be reinstated as an attorney licensed to

practice law in the State of Georgia.

    Certification of fitness for readmission granted. Nahmias, C. J.,
Boggs, P. J., and Peterson, Warren, Bethel, Ellington, McMillian,
and LaGrua, JJ., concur.

                                   6